Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1745
                      Lower Tribunal No. 19-588A-K
                          ________________


                            McKelly Cooper,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, Mark Wilson, Judge.

     McKelly Cooper, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.